Defendant owns the home of former Governor Baldwin at the northwest corner of Fort and Cass streets in the city of Detroit. Widening of Cass street by the city required removal of a part of the building and reconstruction by the owner. In the condemnation proceeding defendant was awarded, for the purpose of reconstruction of the building, about $18,000. Plaintiff had estimated the expense at $18,354.75. Plaintiff was employed *Page 127 
to reconstruct the building. The contract between the parties was oral, and they differ sharply as to the terms. Plaintiff brought this suit, claiming a balance due him amounting to $1,355.61, based on an alleged oral contract, on the basis of cost plus 10 per cent. Defendant claims there was a limit of $12,000 agreed upon for the whole job, and seeks recovery of overpayment of $2,111.55. The case was heard by the court and judgment awarded plaintiff for the amount he claimed. Defendant prosecutes review wholly upon questions of fact.
The findings of the circuit judge are supported by the record and we cannot hold that the judgment is against the preponderance of the evidence.
The estimate of cost of reconstruction, made by plaintiff during pendency of the condemnation proceeding, was, evidently, a factor in obtaining an increased award. This strongly tends to negative the terms of the contract as claimed by defendant, and in connection with payments made of over $2,000 in excess of what defendant now claims he was to pay, is persuasive that the contract was as claimed by plaintiff.
It would be of no benefit to the profession to make review of the evidence.
We find no reversible error. Judgment is affirmed, with costs to plaintiff.
McDONALD, C.J., and POTTER, SHARPE, NORTH, FEAD, and BUTZEL, JJ., concurred. WEADOCK, J., did not sit. *Page 128